DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Acknowledgment is made of applicant’s claim amendment filed on 10 December 2021. 
Claims 1-23 are presented for examination.
Claims 1, 10 and 18 are amended.

Response to Argument
Applicant’s arguments (filed on 10 December 2021) with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eberholst et al. (U.S. Pub. No.: 2009/0083231 A1, hereinafter Eberholst), in view of Schreiber et al. (U.S. Pub. No.: US 2003/0179228 A1, hereinafter Schreiber), and further in view of Ihtsdotools (“SNOMED CT® Technical Reference Guide,” January 2010), and further in view of Kender et al (U.S. Pub. No.: US 20060288272, hereinafter Kender), and further in view of Labrou et al. (U.S. Pub. No.: US 20100217764, hereinafter Labrou).
For claim 1, Eberholst discloses a computer-implemented process for digital content and workflow management, comprising: 
populating a database with a plurality of concepts (Eberholst: page 1, paragraph [0025], “FIG. 2 shows a graph of the root concept disease including "Is a" relationships.”, page 2, paragraph [0037], “A concept preferably defines the meaning of a term and preferably relates to the semantics of the text rather than to its syntactic form. Many words can therefore relate to the same concept. The concept of Myocardial infarction (disorder) can be described for instance as myocardial infarction, cardiac infarction, heart attack, or infarction of heart…” paragraph [0056], paragraph [0057], “As an example, in the healthcare domain the ontology database could store data of a healthcare ontology such as SNOMED…” which discloses each domain (e.g. healthcare domain) can have its own ontology (e.g. healthcare ontology)); and 
populating a database with a plurality of descriptions (Eberholst: page 2, paragraph [0037], “A concept preferably defines the meaning of a term and preferably relates to the semantics of the text rather than to its syntactic form. Many words can therefore relate to the same concept. The concept of Myocardial infarction (disorder) can be described for instance as myocardial infarction, cardiac infarction, heart attack, or infarction of heart…” paragraph [0056], “According to a further embodiment of this aspect of the invention, the system includes an ontology database for storing data of the ontology, a graphical object database for storing graphical electronic data records of an object and a database for storing electronic data folders, wherein each data folder includes data records of an individual of the ontology.” Paragraph [0057], “As an example, in the healthcare domain the ontology database could store data of a healthcare ontology such as SNOMED. The graphical object database could store graphical data of a virtual human body.”, paragraph [0078], discloses “The ontology 140 includes a list of tables defining concepts. The concepts are composed of unique IDs, a description n and a set of relationships, also denoted as attributes, with other concepts…” page 4, paragraph [0083], “An annotator can therefore be regarded as a general tool to build a conceptual representation of a document. According to an embodiment of the invention, annotators on text documents can be built using pattern matching and a list of synonyms that are attached to each concept of the respective ontology 140. According to a further embodiment of the invention, annotators derived from machine learning algorithms ” Fig. 2); 
wherein a description is an alternative way to express an associated concept, and wherein the descriptions have a many-to-one relationship with each of the plurality of concepts, such that each description has a concept, each concept has at least one description; relating each description to a respective concept to generate a plurality of description-concept pairs; populating a database with the description-concept pairs (Eberholst: page 2, paragraph [0037], “A concept preferably defines the meaning of a term and preferably relates to the semantics of the text rather than to its syntactic form. Many words can therefore relate to the same concept. The concept of Myocardial infarction (disorder) can be described for instance as myocardial infarction, cardiac infarction, heart attack, or infarction of heart…” paragraph [0056], “According to a further embodiment of this aspect of the invention, the system includes an ontology database for storing data of the ontology, a graphical object database for storing graphical electronic data records of an object and a database for storing electronic data folders, wherein each data folder includes data records of an individual of the ontology.” Paragraph [0057], “As an example, in the healthcare domain the ontology database could store data of a healthcare ontology such as SNOMED. The graphical object database could store graphical data of a virtual human body.”, paragraph [0078], discloses “The ontology 140 includes a list of tables defining concepts. The concepts are composed of unique IDs, a description n and a set of relationships, also denoted as attributes, with other concepts…” page 4, paragraph [0083], “An annotator can therefore be regarded as a general tool to build a conceptual representation of a document. According to an embodiment of the invention, annotators on text documents can be built using pattern matching and a list of synonyms that are attached to each concept of the respective ontology 140. According to a further embodiment of the invention, annotators derived from machine learning algorithms can be used. Such annotators use a reference training set including manually annotated documents, that is, a list of pairs (d.sub.i,y.sub.i) where y.sub.i.OR right.[1, . . . , n] is the list of concepts in the ontology (c.sub.1, . . . , c.sub.n) that are referred by document d.sub.i.” Fig. 2); 
creating a tag for each portion of the content (Eberholst: Paragraph [0054], “…The arbitrary electronic data records may be any kind of data records that can be annotated…” Where “creating a tag” is broadly interpreted as “annotated”) that is identified from the satisfactory description match (Eberholst: Paragraph [0054], “…The arbitrary electronic data records may be any data records that can be annotated…” paragraph [0083], “…annotators on text documents can be built using pattern matching and a list of synonyms that are attached to each concept of the respective ontology 140.” where “description” is broadly interpreted as “a list of synonyms” as in “a list of synonyms that are attached to each concept,” paragraph [0092], “…takes an electronic medical record 400 including text as input…Then, the second annotation unit 120 computes a score 422 measuring if or how likely a concept (here stomach) is mentioned in the electronic medical record 400…” Where “satisfactory description” is broadly interpreted as “computes a score,” Where “match” is broadly interpreted as “how likely”), 
the tag directly mapping the portion of the content to the matching one or more, the tag including the unique description identifier relating to the satisfactory description match (Eberholst: Paragraph [0054], “…The arbitrary electronic data records may be any kind of data records that can be annotated…” paragraph [0083], “…annotators on text documents can be built using pattern matching and a list of synonyms that are attached to each concept of the respective ontology 140.” Paragraph [0078], “The concepts are composed of unique IDs, a description n and a set of relationships” paragraph [0093], “In addition, the second annotation unit 120 runs a directory 430. The directory 430 stores a location-concept pair for each occurrence of the respective concept in the electronic medical record 410.” Where a list of synonyms” that is matched, because “description” that is used to compose the concept, (e.g. unique description identifier is a part of concept), therefore if concept and locations are recorded in Directory with the tag, it includes the unique description identifier)), 
an identifier of the content being tagged, and a reference to a location of the identified portion within the content, and a reference to a location of the identified portion within the content (Eberholst: paragraph [0093], “…The directory 430 stores a location-concept pair for each occurrence of the respective concept in the electronic medical record 410. In this example the location could be stored in the form of page and line numbers of the respective occurrence of the respective concept. The directory 430 can later be used to annotate the electronic medical record 410 with respect to a selected concept. As an example, the directory 430 can be used to return all locations that have been detected as related to the selected concept. Here, location is meant in a broad sense: it can be the logical address of the electronic medical record with the number of characters from the beginning of the electronic medical record until the concept appears. Many location-concept pairs can refer to the same electronic medical record and the same concept but with different locations” where “an identifier of the content being tagged” is broadly interpreted as “page” (e.g. page number identifies the content location-concept pairs” in “directory 430”).
However, Eberholst does not explicitly disclose 
each of the concepts comprising both one or more terms and a unique identifier;
each of the descriptions comprising both one or more terms and a unique identifier,
wherein each concept resides hierarchically under a domain and further is unique within a given domain,
each concept has a respective description comprising the same one or more terms as the concept’s one or more terms, and each description matches to only one respective concept;
using the description terms to identify portions of the content that satisfactorily match to one or more of the descriptions;
“to the matching one or more of the descriptions” as in “the tag directly mapping the portion of the content to the matching one or more of the descriptions”.
Schreiber discloses wherein each concept resides hierarchically under a domain and further is unique within a given domain (Schreiber: paragraph [0097], “FIG. 5A shows an ontology network with class hierarchies from different domains and functions which relate between them, in accordance with a preferred embodiment of the present invention;” paragraph [0264], “Reference is now made to FIG. 5A, which shows an ontology network with class hierarchies from different domains and functions that relate between them, in accordance with a allows the different domains to be stored and maintained separately, whether or not physically separated, while sill comprising a single ontology. Relations span classes from different domains that combine into one master ontology. Reference is now made to FIG. 5B, which shows how different domains may be authored by different companies or organizations who are authorities in their field, in accordance with a preferred embodiment of the present invention. Thus an ontology network may have many contributors.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “Instance browser for ontology” as taught by Schreiber, because it would provide Eberholst’s process with the enhanced capability of “…Distribution allows the different domains to be stored and maintained separately…” (Schreiber: paragraph [0264]). 
However, Eberholst and Schreiber do not explicitly disclose each of the concepts comprising both one or more terms and a unique identifier;
each of the descriptions comprising both one or more terms and a unique identifier;
each concept has a respective description comprising the same one or more terms as the concept’s one or more terms, and each description matches to only one respective concept;
using the description terms to identify portions of the content that satisfactorily match to one or more of the descriptions;
“to the matching one or more of the descriptions” as in “the tag directly mapping the portion of the content to the matching one or more of the descriptions”.
Ihtsdotools discloses each of the concepts comprising both one or more terms and a unique identifier (Ihtsdotools: page 21, “Concepts Table… Each row in the Concepts Table represents a clinical concept. Each Concept has a unique identifier and a Fully Specified Name specifying the nature of the concept.”
WHERE “one or more terms” is broadly interpreted as “Fully Specified Name specifying the nature of the concept,” 
WHERE “a unique identifier” is broadly interpreted as “a unique identifier”);
each of the descriptions comprising both one or more terms and a unique identifier (Ihtsdotools: page 22, “Descriptions Table… Each row in the Descriptions Table associates a term with a clinical concept, which it can be used to represent. Each Description has its own unique identifier and also contains the text of a Term and the identifier of the Concept it may represent.”
WHERE “one or more terms” is broadly interpreted as “the text of a Term,” 
WHERE “a unique identifier” is broadly interpreted as “its own unique identifier”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “SNOMED CT® Technical Reference Guide” as taught by Ihtsdotools, because it would provide Eberholst’s process with the enhanced capability of “…The Core Tables contain the Concepts, Descriptions, and Relationships of the SNOMED CT terminology. The other structural mechanisms support and enrich the core table structure for terminology implementers…” (Ihtsdotools: page 16) and “…These files are in the essential resources directory. The core tables consist of the Concepts, Descriptions, and Relationships tables. You will also need to use the language/dialect Subset tables to determine what descriptions are preferred and synonyms. SNOMED CT concepts are the heart of the terminology. Each concept is in the Concepts Table with a status value. Each concept has two or more descriptions that can be found in the Descriptions Table…” (Ihtsdotools: page 18). 
However, Eberholst, Schreiber, Ihtsdotools do not explicitly disclose each concept has a respective description comprising the same one or more terms as the concept’s one or more terms, and each description matches to only one respective concept;
using the description terms to identify portions of the content that satisfactorily 
Kender discloses using the description terms to identify portions of the content that satisfactorily match to one or more of the descriptions; “to the matching one or more of the descriptions” as in “the tag directly mapping the portion of the content to the matching one or more of the descriptions” (Kender: Paragraph [0006], “Content indexing/annotation is rapidly becoming a valuable resource in tracking and managing content (e.g., video broadcasts, audio broadcasts, Internet content, electronic mail messages, etc.). To annotate content, annotators (known in the art as Ontologists) will attach descriptive terms or concepts to the content. Such terms are typically drawn from an annotation lexicon.” Paragraph [0009], “…the annotation(s) are typically drawn from an annotation lexicon that includes a plurality of terms or concepts interrelated with one another…” Claim 1, “A computer-implemented method for developing an annotation lexicon, comprising: obtaining a set of annotations for at least one piece of content, wherein each annotation includes at least one term that describes a corresponding piece of content, and wherein the at least one term is drawn from the annotation lexicon; analyzing the set of annotations using at least one of a plurality of computational tests to determine an effectiveness of the at least one term; and providing feedback based on the analyzing to develop the annotation lexicon.”
WHERE “description terms” is broadly interpreted as “attach descriptive terms” and “terms are typically drawn from an annotation lexicon,”
WHERE “portions of the content” is broadly interpreted as “a corresponding piece of content,”
WHERE “the tag” is broadly interpreted as “To annotate”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “Computer-implemented method, system, and program product for developing a content annotation lexicon” as taught by Kender, because it would provide Eberholst’s process with the enhanced capability of “…relates to a computer-implemented method, system and program product that analyzes content annotations to improve an annotation lexicon and its corresponding ontology…” (Kender: paragraph [0004]). 
However, Eberholst, Schreiber, Ihtsdotools and Kender do not explicitly disclose each concept has a respective description comprising the same one or more terms as the concept’s one or more terms, and each description matches to only one respective concept.
Labrou discloses each concept has a respective description comprising the same one or more terms as the concept’s one or more terms, and each description matches to only one respective concept (Labrou: Paragraph [0017], “2. Identify the terms of interest (the dictionary terms) of the domain. A term may be a word (e.g., "tree"), a phrase (e.g., "graph algorithm"), a named entity (e.g., "New York"), etc. A term "kidney stones" and "kidney calculi" refer to the same concept, known as "kidney stones" to a layperson and "kidney calculi" to a medical professional. For purposes of creating the ontology, the forms of a term may be treated as mapped to the same term (or concept). As a second example, a stemmed form is the part of the term that is common to its inflected variants. A term in the ontology might be referenced by its stemmed form.”
WHERE “each concept” is broadly interpreted as “the same concept, known as "kidney stones"”
WHERE “respective description” is broadly interpreted as “many forms, e.g., "kidney stones" and "kidney calculi"”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “Generating A Dictionary And Determining A Co-Occurrence Context For An Automated Ontology” as taught by Labrou, because it would provide Eberholst’s process with the enhanced capability of “…For purposes of creating the ontology, the forms of a term may be treated as mapped to the same term (or concept). As a second example, a stemmed form is the part of the term that is common to its inflected variants. A term in the ontology might be referenced by its stemmed form…” 
For claim 6, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou disclose the process of claim 1, further comprising: mapping each description to a reference terminology concept (Eberholst: paragraph [0074], “The first annotation unit 110 is operable to compute concept vectors 130 for the first set 115 of electronic data records. The coordinates of the concept vectors 130 represent scores of the concepts for the respective electronic data records of the first set 115. For each electronic data record of the first set 115, a concept vector 130 is computed. The concepts are part of an ontology 140 which might be, for example, the SNOMED-ontology”, paragraph [0089], “Automatic determination of the .lamda..sub.a's can be done if a referenced similarity k.sub.O(f.sub.i,f.sub.j) is available. In that case, techniques such as target alignment as described by Nello Cristianini, Andre Elisseeff, John Shawe-Taylor, and Jaz Kandola, in On kernel target alignment, Proceedings Neural Information Processing Systems (NIPS), 2001 could be used to derive the value of the .lamda..sub.a's that maximize the correlation between k.sub.M and k.sub.O. When indirect measures are available, such as described by Patrick Ruch, Julien Gobeill, Imad Tbahriti, Robert Baud, and Antoine Geissbuhler in Automatic assignment of snomed categories: Preliminary and qualitative evaluations, Semantic Mining Conference on SNOMED CT, October 2006, the .lamda..sub.a's can be tuned to increase ”).
For claim 7, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou disclose the process of claim 6, wherein the reference terminology is the Systematized Nomenclature of Medicine - Clinical Terms (Eberholst: paragraph [0074], “The first annotation unit 110 is operable to compute concept vectors 130 for the first set 115 of electronic data records. The coordinates of the concept vectors 130 represent scores of the concepts for the respective electronic data records of the first set 115. For each electronic data record of the first set 115, a concept vector 130 is computed. The concepts are part of an ontology 140 which might be, for example, the SNOMED-ontology”, paragraph [0089], “Automatic determination of the .lamda..sub.a's can be done if a referenced similarity k.sub.O(f.sub.i,f.sub.j) is available. In that case, techniques such as target alignment as described by Nello Cristianini, Andre Elisseeff, John Shawe-Taylor, and Jaz Kandola, in On kernel target alignment, Proceedings Neural Information Processing Systems (NIPS), 2001 could be used to derive the value of the .lamda..sub.a's that maximize the correlation between k.sub.M and k.sub.O. When indirect measures are available, such as described by Patrick Ruch, Julien Gobeill, Imad Tbahriti, Robert Baud, and Antoine Geissbuhler in Automatic assignment of snomed categories: SNOMED CT, October 2006, the .lamda..sub.a's can be tuned to increase the performance of the information system 100. As a default setting, the system 100 may assumes that all .lamda..sub.a's are set to 1.”).

Claims 2, 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eberholst et al. (U.S. Pub. No.: 2009/0083231 A1, hereinafter Eberholst), in view of Schreiber et al. (U.S. Pub. No.: US 2003/0179228 A1, hereinafter Schreiber), and further in view of Ihtsdotools (“SNOMED CT® Technical Reference Guide,” January 2010), and further in view of Kender et al (U.S. Pub. No.: US 20060288272, hereinafter Kender), and further in view of Labrou et al. (U.S. Pub. No.: US 20100217764, hereinafter Labrou), and further in view of Tanigawa et al. (U.S. Pub. No.: US 2006/0069677, hereinafter Tanigawa), and further in view of Lu (U.S. Pub. No.: US 20110072023).
For claim 2, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou disclose the process of claim 1, further comprising: receiving a search query; comparing the search query against each tag to find one or more satisfactory description search matches and, by extension, one or more satisfactory content matches; ranking the satisfactory content matches at a concept level using the description-concept pairs; and returning the satisfactory content matches in ranked order (Eberholst: [0012], “…an annotation unit operable to receive a set of electronic data records and to compute concept vectors for the set of electronic data records, wherein the coordinates of the concept vectors ” paragraph  [0049], “This may involve searches over the similarity network with respect to a query or a summary of the most frequent concepts appearing in a sub-part of the similarity network. As an example, a similarity based algorithm may be a graph-based information retrieval technique such as manifold ranking…” paragraph [0127], “The user enters a query 1001 by means of a user interface, for example, by means of the user interface 704, to the data access unit 180…As a result of the search, the similarity processing unit 170 returns search results 1020 as a ranked list of vertices being considered most similar to the vertex 1004.”)
However, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou do not explicitly disclose repeating the identifying and creating steps for a plurality of items of content, ranking the satisfactory content matches at a concept level.
Tanigawa discloses repeating the identifying and creating steps for a plurality of items of content (Tanigawa: paragraph [0007], “…storing a plurality of structure templates as templates of tag structures in relation to identifiers assigned to the structure templates, the structure templates corresponding to document structures included in the structured documents stored in the database; a synonym dictionary which stores synonym group identifiers indicating synonym groups, and tags belonging to the synonym groups, the each synonym group being a set of tags having a common concept; synonym search means for search processing for searching the synonym dictionary for synonym group identifiers indicating synonym groups to which the tags included in the first structure-designating information belong; structure-designating-information generation means for generating, based on a search result of the synonym search means for search processing, second structure-designating information in which the tags included in the first structure-designating information are replaced with the respective synonym group identifiers indicating the synonym groups to which the tags belong; synonym-structure-template-storing means for storing synonym structure templates in which all tags included in the structure templates stored in the structure-template-storing means are replaced with the synonym group identifiers indicating the synonym groups to which the all tags belong…” where “description” is broadly interpreted as "synonym," where “creating a description tag” is broadly interpreted as “the tags…are replaced with the respective synonym group identifiers indicating the synonym groups to which the tags belong” paragraph [0025], “…The synonym search section 131a searches the synonym dictionary 14 for synonym group IDs uniquely assigned to synonym groups to which all tags included in the XPath scheme designated by the search request belong.” Paragraph [0026], “The structure-designating-information generation section 131b generates an which all tags included in the above-mentioned XPath scheme (first structure-designating information) are replaced with the synonym group IDs of the synonym groups corresponding to the tags, the synonym group IDs being detected by the synonym search section 131a. The synonym-structure-template search section 131c searches the synonym-structure-temperate management block 152 for a synonym structure template coinciding with the XPath scheme (second structure-designating information) generated by the structure-designating-information generation section 131b. When the synonym search section 131a has detected a plurality of synonym group IDs for a certain tag, the inquiry section 131d inquires of the user of the client terminal 30 which one of the synonym groups indicated by the synonym group IDs should be selected to process the certain tag. When the XPath scheme (first structure-designating information) contains a tag designated by the search request as a target to be subjected to a synonym search, the determination section 131e performs the following determination in units of synonym structure templates retrieved by the synonym-structure-template search section 131c. Namely, the determination section 131e determines whether the document structure designated by the XPath scheme except for the tag subjected to the synonym search is identical to a corresponding document structure included in the structure ”); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “Apparatus and method for searching structured documents” as taught by Tanigawa, because it would provide Eberholst and Schreiber’s process with the enhanced capability of “…searching structured documents for a document structure contained therein, utilizing synonyms of tags…” (Tanigawa: paragraph [0003]). 
Lu discloses comparing the search query against each tag to find one or more satisfactory description search matches and, by extension, one or more satisfactory content matches; ranking the satisfactory content matches at a concept level (Lu: paragraph [0060], “To determine whether a network document is relevant to a search query, in particular embodiments, the search engine retrieves the words and document concepts in the network document that match the words and query concepts in the search query, as illustrated in step 130. Suppose the words in the search query have been concept tagged as illustrated in step 110, and the words in the network document have been inverted indexed and concept tagged as illustrated in step 120. In particular embodiments, for each word having a query concept in the search query, the search engine retrieves all the indices of the same word in the network document and all the indices of the ” Paragraph [0064], “…the word "George" may appear at multiple positions in the first example network document. Similarly, the person-name document concept tag may appear at multiple positions in the first example network document…” paragraph [0074], “…for a search query and a set of network documents identified for the search query, particular embodiments may determine the positions in each of the network documents at which each of the word in the search query appears and the positions in each of the network documents that have document concept tags corresponding to the query concept tags represented by the query words, as illustrated in steps 110, 120, and 130. Particular embodiments may construct one or more features based on the position information and apply these features to the ranking algorithm, as illustrated in step 140. The ranking algorithm may then use these features, together with other features, to rank the network documents for the …if one network document contains ten instances of a query word with the associated query concept tag and another network document contains five instances of the same query word with the associated query concept tag, the ranking algorithm may consider the former network documents more relevant to the search query than the latter network documents.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “Detect, Index, and Retrieve Term-Group Attributes for Network Search” as taught by Lu, because it would provide Eberholst and Schreiber’s process with the enhanced capability of “…The ranking algorithm may then use these features, together with other features, to rank the network documents for the search query…” (Lu: paragraph [0074]). 
For claim 3, Eberholst, Schreiber, Ihtsdotools, Kender, Labrou, Tanigawa and Lu disclose the process of claim 2, wherein the ranking step is a concept frequency ranking, where a concept frequency is determined by summing all satisfactory description search matches for which the description maps to the relevant concept (Lu: paragraph [0074], “…for a search query and a set of network documents identified for the search query, particular embodiments may determine the positions in each of the network documents at which each of the word in the search query appears and the positions in each of the network documents that have document concept tags corresponding to the query concept tags represented by the query words, as illustrated in steps 110, 120, and 130. Particular embodiments may construct one or more features based on the position information and apply these features to the ranking algorithm, as illustrated in step 140. The ranking algorithm may then use these features, together with other features, to rank the network documents for the search query…if one network document contains ten instances of a query word with the associated query concept tag and another network document contains five instances of the same query word with the associated query concept tag, the ranking algorithm may consider the former network documents more relevant to the search query than the latter network documents.” Where “concept frequency” is broadly interpreted as “ten instances” and “five instances”).

Claims 4, 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eberholst et al. (U.S. Pub. No.: 2009/0083231 A1, hereinafter Eberholst), in view of Schreiber et al. (U.S. Pub. No.: US 2003/0179228 A1, hereinafter Schreiber), and further in view of Ihtsdotools (“SNOMED CT® Technical Reference Guide,” January 2010), and further in view of Kender et al (U.S. Pub. No.: US 20060288272, hereinafter Kender), and further in view of Labrou et al. (U.S. Pub. No.: US 20100217764, hereinafter Labrou), and further in view of Tanigawa et al. (U.S. Pub. No.: US 2006/0069677, hereinafter Tanigawa), and further in view of Abraham-Fuchs (U.S. Pub. No.: US 20030125989).
For claim 4, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou disclose the process of claim 1. 
However, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou do not explicitly disclose further comprising: mapping each description to an administrative code.
 Tanigawa discloses further comprising: mapping each description to an code (Tanigawa: paragraph [0007], “…storing a plurality of structure templates as templates of tag structures in relation to identifiers assigned to the structure templates, the structure templates corresponding to document structures included in the structured documents stored in the database; a synonym dictionary which stores synonym group identifiers indicating synonym groups, and tags belonging to the synonym groups, the each synonym group being a set of tags having a common concept; synonym search means for search processing for searching the synonym dictionary for synonym group identifiers indicating synonym groups to which the tags included in the first structure-designating information belong; structure-designating-information generation means for generating, based on a search result of the synonym search means for search processing, second structure-designating information in which the tags included in the first structure-designating information are replaced with the respective synonym group identifiers indicating the synonym groups to which the tags belong; synonym-structure-template-storing means for storing synonym structure templates in which ”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “Apparatus and method for searching structured documents” as taught by Tanigawa, because it would provide Eberholst and Schreiber’s process with the enhanced capability of “…searching structured documents for a document structure contained therein, utilizing synonyms of tags …” (Tanigawa: paragraph [0003]). 
	However, Eberholst, Schreiber, Ihtsdotools, Kender, Labrou and Tanigawa do not explicitly disclose an administrative code.
	Abraham-Fuchs discloses an administrative code (Abraham-Fuchs: paragraph [0015], “Instead of searching using the search headword itself, such a search headword can also be assigned an administrative code in the health service, such as an " ICD code" or a "DRG code", in order to perform the search using this standardized code.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “System for ” as taught by Abraham-Fuchs, because it would provide Eberholst’s modified process with the enhanced capability of “…in order to perform the search using this standardized code…” (Abraham-Fuchs: paragraph [0015]). 
For claim 5, Eberholst, Schreiber, Ihtsdotools, Kender, Labrou, Tanigawa and Abraham-Fuchs disclose the process of claim 4, wherein the administrative code is the International Classification of Diseases – 10 (Abraham-Fuchs: paragraph [0015], “Instead of searching using the search headword itself, such a search headword can also be assigned an administrative code in the health service, such as an " ICD code" or a "DRG code", in order to perform the search using this standardized code.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “System for finding and displaying decision-supporting information in archives” as taught by Abraham-Fuchs, because it would provide Eberholst’s modified process with the enhanced capability of “…in order to perform the search using this standardized code…” (Abraham-Fuchs: paragraph [0015]). 

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eberholst et al. (U.S. Pub. No.: 2009/0083231 A1, hereinafter Eberholst), in view of Schreiber et al. (U.S. Pub. No.: US 2003/0179228 A1, hereinafter Schreiber), and further in view of Ihtsdotools (“SNOMED CT® Technical Reference Guide,” January 2010), and further in view of Kender et al (U.S. Pub. No.: US 20060288272, hereinafter Kender), and further in view of Labrou et al. (U.S. Pub. No.: US 20100217764, hereinafter Labrou), and further in view of Wical (U.S. Patent No.: US 5,930,788).
For claim 8, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou disclose the process of claim 1, wherein one of the descriptions comprises a plurality of words, and factors for determining whether the match is satisfactory comprise: 
a textual match between a portion of the content and the description (Eberholst: paragraph [0092],  “FIG. 4…the second annotation unit 120 takes an electronic medical record 400 including text as input. In general, the second annotation unit 120 can work with the whole electronic medical record 400 or first extract a window 410 around the location of interest. Then, the second annotation unit 120 computes a score 422 measuring if or how likely a concept (here stomach) is mentioned in the electronic medical record 400. Further scores, for example, scores 421, 423 and 424, from all the concepts of the respective ontology are combined to compute the concept vector 420 for the electronic medical record.”).
However, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou do not explicitly disclose a distance between words in the content, the words corresponding to the description words.
Wical disclose a distance between words in the content, the words In one embodiment, the linguistic engine 700 generates the contextual tags 720 via a chaos loop processor. All words in a text have varying degrees of importance in the text, some carrying grammatical information, and others carrying the meaning and content of the text. In general, the chaos loop processor identifies, for words and phrases in the documents, grammatical aspects of the documents including identifying the various parts of speech. In order to accomplish this, the chaos loop processor ascertains how the words, clauses and phrases in a sentence relate to each other. By identifying the various parts of speech for words, clauses, and phrases for each sentence in the documents, the context of the documents is defined. The chaos loop process stores information in the form of the contextual tags 720. U.S. patent application Ser. No. 08/455,484 now pending, inventor Kelly Wical, entitled "Method and Apparatus for Determining Theme for Discourse", filed May 31, 1995, includes an Appendix C, entitled "Chaos Processor for Text", that contains an explanation for generating contextual or grammatical tags.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “Disambiguation of themes in a document classification system” as identifying the various parts of speech…” (Wical: column 13, lines 12-31). 

Claims 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eberholst et al. (U.S. Pub. No.: 2009/0083231 A1, hereinafter Eberholst), in view of Schreiber et al. (U.S. Pub. No.: US 2003/0179228 A1, hereinafter Schreiber), and further in view of Ihtsdotools (“SNOMED CT® Technical Reference Guide,” January 2010), and further in view of Kender et al (U.S. Pub. No.: US 20060288272, hereinafter Kender), and further in view of Labrou et al. (U.S. Pub. No.: US 20100217764, hereinafter Labrou), and further in view of Pollara (U.S. Pub. No.: US 2010/0169299).
For claim 9, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou disclose the process of claim 1, further comprising: displaying the content and a visual indicator of the tag, wherein the visual indicator is positioned within the electronic document proximate the match.
However, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou do not explicitly disclose further comprising: displaying said electronic document and a visual indicator of said tag, wherein said visual indicator is positioned within said electronic document proximate said match. 
Pollara discloses disclose further comprising: displaying said electronic document and a visual indicator of said tag, wherein said visual indicator is positioned within said electronic document proximate said match (Pollara: page 8, paragraph FIG. 20 illustrates a user interface consistent with an embodiment of the present invention that displays information extracted from document set 116. As described above with respect to FIG. 19, tool 122 may highlight or otherwise mark words, combinations of words, images, and other symbols, with adjustable indicators, for example with colors, underlining, font changes, etc., to represent each concept and relation. The adjustable indicators may be displayed along with the concepts defined by the nodes in model 120 to indicate to the user where the concepts are located in a document. In one embodiment, different indicators may be assigned to each node.”, paragraph [0088], “FIG. 20 illustrates a user interface consistent with an embodiment of the present invention that displays information extracted from document set 116. As described above with respect to FIG. 19, tool 122 may highlight or otherwise mark words, combinations of words, images, and other symbols, with adjustable indicators, for example with colors, underlining, font changes, etc., to represent each concept and relation. The adjustable indicators may be displayed along with the concepts defined by the nodes in model 120 to indicate to the user where the concepts are located in a document. In one embodiment, different indicators may be assigned to each node.” paragraph [0093], “The user may select any document from the list in FIG. 22 to view the document and its marked up text in more detail. FIG. 23 ”, fig. 11,13-20)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “Method and system for information extraction and modeling” as taught by Pollara, because it would provide Eberholst’s modified process with the enhanced capability of “…a user interface consistent with an embodiment of the present invention that displays information extracted from document set…to indicate to the user where the concepts are located in a document” (Pollara: page 8, paragraph [0087]). 

Claims 10, 11, 14, 16, 17, 18, 19 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eberholst et al. (U.S. Pub. No.: 2009/0083231 A1, hereinafter Eberholst), in view of Schreiber et al. (U.S. Pub. No.: US 2003/0179228 A1, hereinafter Schreiber), and further in view of Ihtsdotools (“SNOMED CT® Technical Reference Guide,” January 2010), and further in view of Kender et al (U.S. Pub. No.: US 20060288272, hereinafter Kender), and further in view of Labrou et al. (U.S. Pub. No.: US 20100217764, hereinafter Labrou), and further in view of Gardner et al. (U.S. Pub. No.: US 20060053151, hereinafter Gardner).
For Claim 10, which is rejected as substantially similar as claim 1, for the similar reasons.
However, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou do not explicitly disclose newly added claim limitations: 
receiving a query of one or more terms, the one or more terms reflective of a user’s search intent;
identifying a description related to the queried one or more terms;
determining if the content is tagged with the related description or with one or more other descriptions related to the concept to which the description is related; and 
displaying, on a user interface, a copy of the content with visual indicators indicating where in the content the related description or the one or more descriptions related to the concept to which the description is related are tagged.
Gardner discloses receiving a query of one or more terms, the one or more terms reflective of a user’s search intent (Gardner: paragraph [0005], “An additional method of representing knowledge is through thesauri. Thesauri are similar to lists, but they further include synonyms provided alongside each list entry. Synonyms may be useful for improving search by returning results for related terms not specifically provided in a query…” paragraph [0011], “…queries involving both direct and indirect relationships between multiple concepts such as, for example, "show me all genes expressed-in liver tissue that-are-associated-with diabetes."” Paragraph [0277], “…improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches…” paragraph [0278], “Search recall (e.g., the number of relevant results returned out of the total number of relevant results in the searched repository) may be improved by including known synonyms of a searched term. For example, a search for the term "heart attack" may be extended by the use of an ontology to include the terms "myocardial infarction" or "myocardial necrosis" to return relevant search results that do not use consistent terminology. Furthermore, the taxonomic arrangement in the ontology enables a search for a class of concepts such as, for example, "g-protein coupled receptors," to return an inclusive set of results without first knowing the names of the results within the set…”)
identifying a description related to the queried one or more terms (Gardner: paragraph [0005], “An additional method of representing knowledge is through thesauri. Thesauri are similar to lists, but they further include synonyms provided alongside each list entry. Synonyms may be useful for improving the recall of a search by returning results for related terms not specifically provided in a query…” paragraph [0011], “…queries involving both direct and indirect relationships between multiple concepts such as, for example, "show me all genes expressed-in liver tissue that-are-associated-with diabetes."” Paragraph [0277], “…improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches…” paragraph [0278], 
WHERE “description” is broadly interpreted as “synonyms”);
determining if the content is tagged with the related description or with one or more other descriptions related to the concept to which the description is related (Gardner: paragraph [0005], “An additional method of representing knowledge is through thesauri. Thesauri are similar to lists, Synonyms may be useful for improving the recall of a search by returning results for related terms not specifically provided in a query…” paragraph [0011], “…queries involving both direct and indirect relationships between multiple concepts such as, for example, "show me all genes expressed-in liver tissue that-are-associated-with diabetes."” Paragraph [0032], “…rules may be applied to the documents to generate rules-based assertions from the tagged and/or parsed concept, relationship, assertion, or other information within the corpus. The upper ontology of concept and relationship types may be used by the rules to guide the generation of these rules-based assertions..” Paragraph [0277], “…improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches…” paragraph [0278]); and 
displaying, on a user interface, a copy of the content with visual indicators indicating where in the content the related description or the one or more descriptions related to the concept to which the description is related are tagged (Gardner: …The document viewer may enable a curator to interface with the documents containing assertion data…the document viewer may tag and highlight text (or other information) within a document used to assemble assertions…” Paragraph [0277], “…improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches…”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “Multi-relational ontology structure” as taught by Gardner, because it would provide Eberholst’s modified process with the enhanced capability of “…to improve searching or querying of databases or other data structures…As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches..” (Gardner: paragraph [0277]). 
For Claim 11 which is rejected as substantially similar as claim 7, for the similar 
For Claim 14 which is rejected as substantially similar as claim 1, for the similar reasons.
For Claim 16 which is rejected as substantially similar as claim 1, for the similar reasons.
For Claim 17 which is rejected as substantially similar as claim 1, for the similar reasons.
For Claim 18 which is rejected as substantially similar as claim 10, for the similar reasons. Further, claim 18 recites additional limitations applying a plurality of description tags to the content in a plurality of locations within the content (Eberholst: paragraph [0078], “concepts are composed of unique IDs, a description n and a set of relationships,” therefore, “description tags” can be broadly interpreted as “annotation” in Eberholst, see Fig. 4. Where “stomach” is annotated (e.g. underlined) in the medical record); and
creating a link between the content and concepts related to the content, wherein the related concepts are related to the plurality of description tags (Eberholst: paragraph [0078], “concepts are composed of unique IDs, a description n and a set of relationships,” paragraph [0083], …annotators on text documents can be built using pattern matching and a list of synonyms that are attached to each concept of the respective ontology 140.” paragraph [0093], “…The directory 430 stores a location-concept pair for each occurrence of the respective concept in the electronic medical record 410. In this example location could be stored in the form of page and line numbers of the respective occurrence of the respective concept. The directory 430 may have the form of a table. The directory 430 can later be used to annotate the electronic medical record 410 with respect to a selected concept. As an example, the directory 430 can be used to return all locations that have been detected as related to the selected concept…”).
However, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou do not explicitly disclose newly added claim limitations in response to a selection of content returned as a result of a query, displaying the selected content with visual indicators of the applied description tags that match the query as a result of being a closest description match to the query or that match descriptions related to the closest description.
Gardner discloses in response to a selection of content returned as a result of a query (Gardner: paragraph [0005], “An additional method of representing knowledge is through thesauri. Thesauri are similar to lists, but they further include synonyms provided alongside each list entry. Synonyms may be useful for improving the recall of a search by returning results for related terms not specifically provided in a query…” paragraph [0011], “…queries involving both direct and indirect relationships between multiple concepts such as, for example, "show me all genes expressed-in liver tissue that-are-associated-with diabetes."” Paragraph [0277], “…improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches…” paragraph [0278], “Search recall (e.g., the number of relevant results returned out of the total number of relevant results in the searched repository) may be improved by including known synonyms of a searched term. For example, a search for the term "heart attack" may be extended by the use of an ontology to include the terms "myocardial infarction" or "myocardial necrosis" to return relevant search results that do not use consistent terminology. Furthermore, the taxonomic arrangement in the ontology enables a search for a class of concepts such as, for example, "g-protein coupled receptors," to return an inclusive set of results without first knowing the names of the results within the set..” Fig. 9A), 
displaying the selected content with visual indicators of the applied description tags that match the query as a result of being a closest description match to the query or that match descriptions related to the closest description (Gardner: paragraph [0005], paragraph [0011], paragraph [0165], “…The document viewer may enable a curator to interface with the documents containing assertion data…the document viewer may tag and highlight text (or other information) within a document used to assemble assertions…” …improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches…”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “Multi-relational ontology structure” as taught by Gardner, because it would provide Eberholst’s modified process with the enhanced capability of “…to improve searching or querying of databases or other data structures…As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches..” (Gardner: paragraph [0277]). 
For Claim 19 which is rejected as substantially similar as claim 7, for the similar reasons.
For claim 21, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou discloses the process of claim 1, wherein a single word at one location in the content is directly mapped to a plurality of distinct descriptions in a plurality of mappings (Kender: Content indexing/annotation is rapidly becoming a valuable resource in tracking and managing content (e.g., video broadcasts, audio broadcasts, Internet content, electronic mail messages, etc.). To annotate content, annotators (known in the art as Ontologists) will attach descriptive terms or concepts to the content. Such terms are typically drawn from an annotation lexicon.” Paragraph [0009], “…the annotation(s) are typically drawn from an annotation lexicon that includes a plurality of terms or concepts interrelated with one another…” Claim 1, “A computer-implemented method for developing an annotation lexicon, comprising: obtaining a set of annotations for at least one piece of content, wherein each annotation includes at least one term that describes a corresponding piece of content, and wherein the at least one term is drawn from the annotation lexicon; analyzing the set of annotations using at least one of a plurality of computational tests to determine an effectiveness of the at least one term; and providing feedback based on the analyzing to develop the annotation lexicon.”
WHERE “directly mapped to a plurality of distinct descriptions” is broadly interpreted as “annotate content, annotators (known in the art as Ontologists) will attach descriptive terms,” or “a set of annotations for at least one piece of content”).
It would have been obvious to one of ordinary skill in the art at the time the SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “Computer-implemented method, system, and program product for developing a content annotation lexicon” as taught by Kender, because it would provide Eberholst’s process with the enhanced capability of “…relates to a computer-implemented method, system and program product that analyzes content annotations to improve an annotation lexicon and its corresponding ontology…” (Kender: paragraph [0004]). 
For claim 22, it is a process claim having similar limitations as cited in claim 21. Thus, claim 22 is also rejected under the same rationale as cited in the rejection of rejected claim 21.
For claim 23 it is a system claim having similar limitations as cited in claim 21. Thus, claim 23 is also rejected under the same rationale as cited in the rejection of rejected claim 21.

Claims 12, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eberholst et al. (U.S. Pub. No.: 2009/0083231 A1, hereinafter Eberholst), in view of Schreiber et al. (U.S. Pub. No.: US 2003/0179228 A1, hereinafter Schreiber), and further in view of Ihtsdotools (“SNOMED CT® Technical Reference Guide,” January 2010), and further in view of Kender et al (U.S. Pub. No.: US 20060288272, hereinafter Kender), and further in view of Labrou et al. (U.S. Pub. No.: US 20100217764, hereinafter Labrou), and further in view of Gardner et al. (U.S. Pub. No.: US 20060053151, hereinafter Gardner), and further in view of Tanigawa et al. (U.S. Pub. No.: US 2006/0069677, hereinafter Tanigawa), and further in view of Abraham-Fuchs (U.S. Pub. No.: US 20030125989).
For Claim 12 which is rejected as substantially similar as claim 4, for the similar reasons.
For Claim 13 which is rejected as substantially similar as claim 5, for the similar reasons.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eberholst et al. (U.S. Pub. No.: 2009/0083231 A1, hereinafter Eberholst), in view of Schreiber et al. (U.S. Pub. No.: US 2003/0179228 A1, hereinafter Schreiber), and further in view of Ihtsdotools (“SNOMED CT® Technical Reference Guide,” January 2010), and further in view of Kender et al (U.S. Pub. No.: US 20060288272, hereinafter Kender), and further in view of Labrou et al. (U.S. Pub. No.: US 20100217764, hereinafter Labrou), and further in view of Gardner et al. (U.S. Pub. No.: US 20060053151, hereinafter Gardner), and further in view of Boguraev (U.S. Patent No.: US 5,799,268).
For claim 15, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou disclose the process of claim 10.
However, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou do not explicitly disclose, wherein the plurality of concepts are interrelated in a tree or graph structure.
Boguraev discloses wherein the plurality of concepts are interrelated in a tree or graph structure (Boguraev: column 57, line 61-column 58, line18, “The structure imposed on the key terms can be characterized as forming a ”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “Method for extracting knowledge from online documentation and creating a glossary, index, help database or the like” as taught by Boguraev, because it would provide Eberholst and Segond’s modified process with the enhanced capability of “…one is able to more accurately and efficiently manage information accessible from the desktop…”(Boguraev: column 4, lines 7-27)  and “…The structure imposed on the key terms can be characterized ” (Boguraev: column 57, line 61-column 58, line18). 

Claims 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eberholst et al. (U.S. Pub. No.: 2009/0083231 A1, hereinafter Eberholst), in view of Schreiber et al. (U.S. Pub. No.: US 2003/0179228 A1, hereinafter Schreiber), and further in view of Ihtsdotools (“SNOMED CT® Technical Reference Guide,” January 2010), and further in view of Kender et al (U.S. Pub. No.: US 20060288272, hereinafter Kender), and further in view of Labrou et al. (U.S. Pub. No.: US 20100217764, hereinafter Labrou), and further in view of Pollara (U.S. Pub. No.: US 2010/0169299).
For claim 20, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou disclose the process of claim 18.
However, Eberholst, Schreiber, Ihtsdotools, Kender and Labrou do not explicitly disclose, further comprising: in response to a selection of content returned as a result of a query, displaying the selected content with the applied description tags, including visually distinguishing between description tags relating to a first domain and description tags relating to a second domain.
Pollara discloses disclose, further comprising: in response to a selection of content returned as a result of a query, displaying the selected content with the applied description tags, including visually distinguishing between description tags relating to a first domain and description tags relating to a second domain (Pollara: page 8, paragraph [0087], “FIG. 20 illustrates a user interface consistent highlight or otherwise mark words, combinations of words, images, and other symbols, with adjustable indicators, for example with colors, underlining, font changes, etc., to represent each concept and relation. The adjustable indicators may be displayed along with the concepts defined by the nodes in model 120 to indicate to the user where the concepts are located in a document. In one embodiment, different indicators may be assigned to each node.”, paragraph [0088], “FIG. 20 illustrates a user interface consistent with an embodiment of the present invention that displays information extracted from document set 116. As described above with respect to FIG. 19, tool 122 may highlight or otherwise mark words, combinations of words, images, and other symbols, with adjustable indicators, for example with colors, underlining, font changes, etc., to represent each concept and relation. The adjustable indicators may be displayed along with the concepts defined by the nodes in model 120 to indicate to the user where the concepts are located in a document. In one embodiment, different indicators may be assigned to each node.” paragraph [0093], “The user may select any document from the list in FIG. 22 to view the document and its marked up text in more detail. FIG. 23 illustrates an exemplary user interface display concept "anthrax" is highlighted throughout the document. The concepts "protective antigen (PA) moiety," "CHO cells," and "edema factor" are also highlighted, and may be highlighted with different, adjustable colors. The adjustable colors may be associated with the nodes from model 120 that are related to each concept, as described above with respect to FIGS. 19-20.”, fig. 11,13-20)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SYSTEM AND METHOD FOR ANALYZING ELECTRONIC DATA RECORDS” as taught by Eberholst by implementing “Method and system for information extraction and modeling” as taught by Pollara, because it would provide Eberholst’s modified process with the enhanced capability of “…a user interface consistent with an embodiment of the present invention that displays information extracted from document set…to indicate to the user where the concepts are located in a document” (Pollara: page 8, paragraph [0087]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169